DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
There is an inconsistent usage of language between the specification and the claim set. The Specification refers to “optical sensor elements” and “sensor elements” whereas the claim set refers to “optical sensor devices” and “sensor devices.” Uniformity of language across the application is requested.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sensor devices" in lines 12, 14, 17, and 19.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant is referring to the “optical sensor devices” from line 8 or if these are a new and separate sensor devices. For examination purposes, it has been interpreted that “the sensor devices” is referring to the “optical sensor devices,” and are therefore the same.
Claim 4 recites the limitation "the sensor devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant is referring to the “optical sensor devices” from claim 1 line 8 or if these are a new and separate sensor devices. For examination purposes, it has been interpreted that “the sensor devices” is referring to the “optical sensor devices,” and are therefore the same.
Claim 9 recites the limitation "the sensor devices" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant is referring to the “optical sensor devices” from claim 1 line 8 or if these are a new and separate sensor devices. For examination purposes, it has been interpreted that “the sensor devices” is referring to the “optical sensor devices,” and are therefore the same.
It is requested that the applicant use uniform claim language across the claim set. There is an inconsistent usage of “optical sensor devices” and “sensor devices” across the claims rendering them indefinite.
Claims 7 and 8 contain unclear language. It seems as though there may be important punctuation missing. Without the proper punctuation, these claims are unclear and rendered indefinite. For examination purposes, the examiner is interpreting claim 7 as a first milk property that is either a color or absorption spectrum of the milk. The examiner is interpreting claim 8 as a second milk property that is an occurrence or concentration of flakes or particles.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 12-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Van den Berg et al. (EP 1000535 A) (provided on IDS).
Regarding claim 1, Van den Berg discloses a milking system for milking a dairy animal (Figure 1) comprising: a milking cup for obtaining milk (Figure 1: teat cups 1), a measuring chamber which is in flow communication with the milking cup for at least temporarily containing the obtained milk (Figure 1, Paragraph [0023]-[0024]: milk glass 3, flow communication with teat cups 1 through milk line 2), and having a sensor system arranged therein or thereon for measuring at least one property of the milk (Figure 1, Paragraph [0005] and [0024]: measuring system 9, sensors 11' and 11" inside milk glass 3, measures color changes and presence of blood, pus, urine, etc.). Wherein the sensor system comprises a plurality of at least three optical sensor devices, each configured to measure values of a property of the milk (Figures 1-4, Paragraph [0009] and [0011]: one or more receivers, measurements establish presence of blood, urine, puss, etc, sensors 11, 11', 11" all contain receiver 17). A sensor control unit for actuating the sensor system and for processing the measured values (Figure 1, Paragraph [0024]: processing unit 10 and computer 12), wherein the sensor control unit is configured to repeatedly select one of the sensor devices in a targeted manner, wherein each sensor device is selectable (Paragraph [0016]: light sources can be turned on and off, receivers establish radiation measurements when sources are turned on). Wherein at least two of the optical sensor devices are identical (Paragraph [0018]: a suitable receiver = optical sensor with built-in amplifier TSL250, therefore in preferred embodiment, the one or more receivers would all be the optical sensor with built-in amplifier TSL250). And wherein the sensor system is configured to in each case measure a local value of the property of the milk at a location of the selected sensor device using the selected sensor device, and to determine a value of the at least one property of the milk in the measuring chamber on a basis of the values measured locally by the plurality of sensor devices (Paragraph [0024]: sensors 11, 11', 11" disposed along milk line 2 and in milk glass 3, recorded values from sensors  passed onto computer 12).
Regarding claim 2, Van den Berg discloses wherein the measuring chamber is free of homogenization means in the measuring chamber (no mention of the presence of an agitator = assumed the milk glass 3 is free of homogenization means).
Regarding claim 3, Van den Berg discloses wherein the optical sensor devices are distributed over the measuring chamber (Figure 1: sensors 11' and 11" distributed over milk glass 3).
Regarding claim 4, Van den Berg discloses wherein the optical sensor devices are all identical sensor devices (Paragraph [0018]: a suitable receiver = optical sensor with built-in amplifier TSL250, therefore in preferred embodiment, the one or more receivers would all be the optical sensor with built-in amplifier TSL250).
Regarding claim 6, Van den Berg discloses wherein the sensor system further comprises at least one light source (Figures 2-4, Paragraph [0010]: one or more light sources 16).
Regarding claim 7, Van den Berg discloses wherein a first milk property, which is not a height, comprises a color or absorption spectrum of the milk (Paragraph [0005]: measures color changes and presence of blood, pus, urine, etc.).
Regarding claim 12, Van den Berg discloses wherein the milking system further comprises a milk line which connects the milking cup to a milk tank, and wherein the measuring chamber is connected in a closable manner to the milk line by way of a sample line (Figure 1, Paragraph [0023]: teat cups 1 [Wingdings font/0xE0] milk line 2 [Wingdings font/0xE0] milk glass 3 [Wingdings font/0xE0] 3-way valve 7 [Wingdings font/0xE0] through line 8 [Wingdings font/0xE0] milk tank (not shown)).
Regarding claim 13, Van den Berg discloses wherein the measuring chamber is a milk jar (Figure 1, Paragraph [0023]: milk glass 3 serves as a milk jar).
Regarding claim 14, Van den Berg discloses wherein the optical sensor devices are in a row (Figure 1: sensors 11 are in a row across milk line 2 and sensors 11', 11" are disposed along a vertical line in milk glass 3).
Regarding claim 15, Van den Berg discloses wherein the optical sensor devices are distributed over a height of the measuring chamber (Figure 1: sensors 11' and 11" are distributed across height of milk glass 3 at the top and bottom).
Regarding claim 17, Van den Berg discloses wherein the sensor system comprises at least one light source for each optical sensor device (Figures 2-3: one light source 16 and one receiver 17 disposed in each sensor 11).
Regarding claim 18, Van den Berg discloses wherein the at least one light source is a broadband light source (Paragraph [0017]: light sources can be LEDs which are a broadband light source).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Van den Berg et al. (EP 1000535 A) as applied to claim 1 above, and further in view of Krief (US 20150241336 A1).
Regarding claim 5, Van den Berg does discloses one or more optical sensor devices (Paragraph [0009]: one or more receivers).
Van den Berg does not disclose wherein the one or more of the optical sensor devices each comprise a plurality of optical sub-sensors.
Krief teaches an optical sensor device (Krief: Figure 2: detector 420) that comprises a plurality of optical sub-sensors (Krief: Figure 3, Paragraph [0044]: detector 420 comprises detector elements 421).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the receivers taught by Van den Berg and made a simple substitution to replace with the detectors with sub-detector elements taught by Krief to provide multiple elements within a sensor in order to be able to take more measurements while also taking measurements more effectively. 
Regarding claim 16, Van den Berg as modified above does not teach wherein each optical sub-sensor is, or comprises, an RGB chip or an RGB-IR chip.
Krief teaches wherein each optical sub-sensor (Krief: Figure 3, Paragraph [0044]: detector elements 421) is, or comprises, an RGB chip or an RGB-IR chip (Krief: Figure 3, Paragraph [0044]: detector elements 421 detect red, green, and blue light which is what an RGB chip is).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the receivers taught by Van den Berg and made a simple substitution to replace with the RBG sub-detector elements taught by Krief because RGB detection devices are extremely well known in regards to optical sensors as it provides the capability to measure light from multiple different spectrums.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van den Berg et al. (EP 1000535 A) as applied to claim 1 above, and further in view of Holmertz (EP 1917850 A1) (provided on IDS).
Regarding claim 8, Van den Berg as modified above does not teach wherein a second milk property which is not the height is or comprises an occurrence or concentration of flakes and/or other particles in the milk that satisfy a predetermined optical criterion.
Holmertz teaches wherein a second milk property, which is not the height, is an occurrence or concentration of flakes and/or other particles in the milk that satisfy a predetermined optical criterion (Holmertz: Paragraph [0038]: analysis of number, size, shape, structure, etc. of particles).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the milk sensor system taught by Van den Berg and incorporated the detection of the occurrence of particles taught by Holmertz to provide information on the frequency of particles in the milk in order to determine the severity of the contamination.
Claims 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van den Berg et al. (EP 1000535 A) as applied to claim 1 above, and further in view of Ludwig (DE 3609275 A1) (all references to Ludwig correspond to the English translation provided).
Regarding claim 9, Van den Berg as modified above does not teach wherein the sensor system is further configured to determine a height of the milk in the measuring chamber depending on the values measured by the sensor devices and on a height of the sensor devices in the measuring chamber.
Ludwig teaches wherein a sensor system configured to determine a height of the milk in the measuring chamber depending on the values measured by the sensor devices and on a height of the sensor devices in the measuring chamber (Ludwig: Figure 1, Paragraph [0023] lines 237-238: milk level in measuring chamber 11c measure by electrodes 13 and 15).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the milk sensor system taught by Van den Berg and incorporated the measurement of the milk level taught by Ludwig to provide a way to monitor and maintain a steady milk level through the measuring vessel so as not to overflow the vessel or leave the vessel empty with no milk to measure.
Regarding claim 10, Van den Berg as modified above does not teach wherein the measuring chamber further comprises a milk discharge opening and a valve device having a controllable passage opening and a valve control unit for controlling the valve device, and wherein the valve control unit is operatively connected to the sensor control unit and is configured to control the passage opening on a basis of the measured value of the height.
Ludwig teaches wherein the measuring chamber further comprises a milk discharge opening and a valve device having a controllable passage opening and a valve control unit for controlling the valve device (Ludwig: Figure 1, Paragraph [0025] lines 264-269: flap 17 on measuring chamber 11c that is controlled by servo drive 23), and wherein the valve control unit is operatively connected to the sensor control unit and is configured to control the passage opening on a basis of the measured value of the height (Ludwig: Paragraph [0025] lines 253-259: measuring vessel filled until appropriate level reached, then flap 17 opens).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the milk measuring system taught by Van den Berg and incorporated the controllable valve taught by Ludwig to provide a way to control the flow of milk through the measuring vessel to ensure that the vessel does do overflow or completely empty which could impact the efficiency of the milking process.
Regarding claim 11, Van den Berg as modified above does not teach wherein the measuring chamber is rigidly connected to the milking cup.
Ludwig teaches wherein the measuring chamber is rigidly connected to the milking cup (Ludwig: Figure 1, Paragraph [0024]: teat cup 3 and measuring apparatus 9 being connected “as closes as possible” which would mean a direct, rigid connection).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the milk measuring system taught by Van den Berg and incorporated the rigid connection taught by Ludwig to provide a short, unimpeded path for the milk to flow through so that the milk level in the measuring vessel does not distort the actual milk flow from the teat (Ludwig: Paragraph [0024] lines 247-249).
Regarding claim 20, the modified reference teaches the limitations of claim 11 and further Ludwig teaches wherein the measuring chamber is rigidly connected to the milking cup in a unitary manner (Ludwig: Figure 1, Paragraph [0024]: teat cup 3 and measuring apparatus 9 being connected “as closes as possible” which would mean a direct connection creating a rigid, unitary structure).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Van den Berg et al. (EP 1000535 A) in view of Ludwig (DE 3609275 A1) as applied to claim 10 above, and further in view of Jenkins et al. (GB 2154007 A1).
Regarding claim 19, the modified reference teaches the limitations of claim 10 and further Ludwig teaches wherein the valve control unit is operatively connected to the sensor control unit and is configured to control the passage opening on a basis of the measured value of the height (Ludwig: Figure 1, Paragraph [0025] lines 253-259 and lines 264-269: flap 17 controlled by servo drive 23 and when measuring vessel filled until appropriate level reached, then flap 17 opens). 
Ludwig does not teach that the opening is adjusted in such a way that the height of the milk in the measuring chamber is kept constant as far as possible.
Jenkins teaches a flow measuring system used for fluids, which could be milk, with a valve and measuring vessel (Jenkins: Figure 1; valve V1 and vessel E1) wherein the valve is adjusted in such a way that the milk level is kept substantially constant (Jenkins: Page 2 lines 35-56).
It would have been obvious for a person having ordinary skill before the effective filing date to have taken the teachings of Van den Berg in view of Ludwig and incorporated the constant milk level taught by Jenkins in order to avoid mixing milk and air which occurs when filling up an initially empty vessel (Jenkins: Page 1 lines 7-25). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Halsema (US 2014/0130745 A1), Pinsky et al. (US 2010/0285523 A1), Dunn et al. (US 2007/0289536 A1), Ederstal et al. (WO 01/19170 A1), Bazin et al. (US 5743209), and Heidecker (US 4112758 A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN J MORONEY/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642